—Judgment unanimously affirmed. Memorandum: By entering a plea of guilty, defendant waived his statutory speedy trial rights (People v Friscia, 51 NY2d 845, 847; People v Gee, 168 AD2d 811, lv denied 77 NY2d 877). Moreover, as a specific condition of his plea, defendant waived his right to appeal from County Court’s denial of his CPL 30.30 motion (People v Baldwin, 162 AD2d 603, lv denied 76 NY2d 937). We find no support in the record for the contention of defendant that his guilty plea was not knowingly and voluntarily entered because he did not understand the ramifications of his waiver. Finally, we conclude that the bargained-for sentence imposed by County Court was neither harsh nor excessive. (Appeal from Judgment of Cayuga County Court, Contiguglia, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.